Case 19-02033-VFP           Doc 79     Filed 03/04/21 Entered 03/04/21 13:42:26                      Desc Main
                                       Document     Page 1 of 5



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1(b)

      GIBBONS P.C.
      Dale E. Barney
      One Gateway Center
      Newark, New Jersey 07102
      Telephone: (973) 596-4500
      Facsimile: (973) 596-0545
      E-mail: dbarney@gibbonslaw.com
      Counsel for Discover Growth Fund, LLC

      In re:                                                  Chapter 11

      IMMUNE PHARMACEUTICALS, INC., et                        Case No. 19-13273 (VFP)
      al.,1
                                                              (Jointly Administered)
                              Debtor.

      JEFFREY A. LESTER, CHAPTER 7
      TRUSTEE FOR IMMUNE
      PHARMACEUTICALS, INC., et al.,                          Adv. Proc. No.: 19-02033

                              Plaintiffs,

      v.                                                      Hearing Date: March 9, 2021 at 10 a.m. ET

                                                              Response Deadline: March 4, 2021
      DISCOVER GROWTH FUND, LLC,

                               Defendant.



       OBJECTION OF DISCOVER GROWTH FUND, LLC TO TRUSTEE’S MOTION
        FOR STAY OF PROCEEDINGS, OR IN THE ALTERNATIVE, FOR STAY OF
                DISCOVERY AND ADJOURNMENT OF TRIAL DATE




  1
   The “Debtors” in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
  number are as follows: Immune Pharmaceutical, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc.
  (7805); Immune Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune
  Pharmaceuticals USA Corp. (9630). The lead debtor is Immune Pharmaceuticals, Inc..

                                                        -1-
                                                                                          2792080.1 115785-100485
Case 19-02033-VFP       Doc 79     Filed 03/04/21 Entered 03/04/21 13:42:26              Desc Main
                                   Document     Page 2 of 5



         Defendant Discover Growth Fund, LLC (“Discover”) submits this objection to the

  motion of Chapter 7 trustee Jeffrey A. Lester for an indefinite stay of the captioned adversary

  proceeding (“Adversary”), or in the alternative, for a stay of discovery and adjournment of the

  trial date (“Motion” [Doc 78]) and states the following:

         1.      This Court converted these bankruptcy cases to chapter 7 and directed the

  appointment of a Chapter 7 trustee on April 1, 2020. On April 3, 2020, Jonathan Lester, Esq.

  was appointed as Chapter 7 trustee (“Trustee”), and was thereafter was substituted as plaintiff

  in the Adversary.

         2.      The Motion seeks to stay the Adversary pending the United States District

  Court’s (“District Court”) resolution of certain appellate matters arising from this Court’s denial

  of the Trustee’s futile efforts to obtain reconsideration of the summary judgment motion filed

  by the Debtors and the Official Committee of Unsecured Creditors (“Committee”) on the 11

  U.S.C. § 510(b) subordination claim [Doc 13]. As this Court stated repeatedly during the

  arguments on that motion and on the Trustee’s motion for reconsideration [Doc 40], and as set

  forth in Discover’s brief in opposition to that motion [Doc 42], a multitude of factual issues

  exist that preclude the entry of summary judgment. Plainly stated, this Court does not buy the

  argument that every convertible debenture is automatically subordinated under 11 U.S.C. §

  510(b). Accordingly, the Trustee’s various appellate efforts on the subordination issue are

  doomed to failure. For the reasons set forth below, the Motion should be denied.



         3.      The Debtors and the Committee filed the Adversary by an Adversary Complaint

  dated July 1, 2019. Discover filed an Answer and Affirmative Defenses on August 2, 2019. In

  resolution of Discover’s Rule 11 demand made of the Trustee, he filed an Amended Adversary


                                                 -2-
                                                                               2792080.1 115785-100485
Case 19-02033-VFP            Doc 79      Filed 03/04/21 Entered 03/04/21 13:42:26                       Desc Main
                                         Document     Page 3 of 5



  Complaint dated October 26, 2020 which eliminated a number of the most ludicrous claims

  made by the Debtors and the Committee in the original complaint. On November 16, 2020,

  Discover filed its Answer and Affirmative Defenses to the Amended Adversary Complaint.

           4.       The Motion is nothing more than an unwarranted delaying tactic by the Trustee.

  The Trustee has sued Discover, not the other way around, and basic fairness and due process

  principles demand that a plaintiff not be permitted to delay litigation that it instituted to the

  prejudice of a defendant.2 With the passage of time, witnesses’ memories fade, evidence grows

  stale, and litigants grow fatigued. The Adversary must be tried in order for these chapter 7 cases

  to be administered and closed. No reason exists to delay discovery and trial in this action.

           5.        The appellate process could take many months if not years to resolve, and the

  Adversary has been pending for more than a year and a half. Discover is entitled to proceed

  with discovery with a view to getting to trial in a reasonable time frame. The Trustee is

  essentially asking the Court to delay this litigation indefinitely.

           6.       The witnesses, such as Tony Fiorino and the Debtors’ former board of directors,

  have no stake in these chapter 7 cases. Gary Rabin died in late 2019. Any further delay, much

  less the indefinite stay sought by the Trustee, prejudices Discover due to the real risk of the loss

  of evidence.

           8.       The Motion recites this Court’s statements in the prior motion practice discussed

  above that the 11 U.S.C. § 510(b) claim has merit. When read fairly, those statements described

  the perceived merit of that claim for trial, where the Court can assess the credibility of



  2
   The Trustee is engaged in myriad vexatious litigation in a vain effort to overturn this Court’s denial of
  summary judgment on the 11 U.S.C. § 510(b) subordination claim where that claim clearly does not meet the
  summary judgment standard. That effort is ongoing in both this Court and the District Court. The Motion is
  only the latest salvo in this attempted war of attrition. Enough is enough – should the Trustee persist in these
  unwarranted efforts to frustrate Discover’s right to a resolution, Discover intends to seek sanctions.

                                                          -3-
                                                                                             2792080.1 115785-100485
Case 19-02033-VFP       Doc 79     Filed 03/04/21 Entered 03/04/21 13:42:26              Desc Main
                                   Document     Page 4 of 5



  witnesses’ testimony and have a plenary hearing on the merits, and not for purposes of the

  protracted summary judgment applications that are now on appeal.

            9.    As to the authorities cited in the Motion, the most salient is Kaul v. Christie,

  2020 WL 967886, at *3 (D.N.J. Feb. 28, 2020), wherein the District Court observed that “[i]n

  all situations, courts must remain ‘mindful that the stay of a civil proceeding constitutes ‘an

  extraordinary remedy.’’” (quoting Akishev v. Kapustin, 23 F. Supp. 2d. 440, 445 (D.N.J. 2014),

  in turn quoting Walsh Sec. Inc. v. Cristo Prop. Mgmnt. Ltd., 7 F. Supp. 2d 523, 526 (D.N.J.

  1998).)

            10.   The factors of judicial economy, hardship and prejudice discussed in Kaul all

  militate in favor of denial of the Motion. Discover will continue to be prejudiced by further

  delays of this litigation due to the potential loss of evidence and witnesses. The Trustee benefits

  from such loss, as his rote approach to 11 U.S.C. § 510(b) subordination – which is contrary to

  the nuanced factual analysis engaged in by prior courts in adjudicating this issue - would benefit

  from a degraded factual record upon which the Court can assess the intent of the parties in

  entering into the 2018 loan transaction. Moreover, judicial economy is served by expeditiously

  moving the Adversary to trial. Indefinite delay while the Trustee’s frivolous attempt to obtain

  summary judgment on the subordination claim at the appellate level means that these

  bankruptcy cases will linger in chapter 7, just as the cases lingered in chapter 11 before

  conversion.

            11.   The Trustee’s cases are likewise factually distinct from the facts before this

  Court. In Azizbayev v. Transworld Sys., Inc., 2019 WL 2234502, at *1-2 (D.N.J. May 23,

  2019), the court stayed the litigation on the basis of judicial economy because the Third Circuit

  was on the cusp of resolving conflicting District Court decisions as to whether the language of


                                                 -4-
                                                                               2792080.1 115785-100485
Case 19-02033-VFP       Doc 79    Filed 03/04/21 Entered 03/04/21 13:42:26              Desc Main
                                  Document     Page 5 of 5



  debt collection letters from collection agents complied with the Fair Debt Collections Practices

  Act. No such imminent Third Circuit decision is in the offing here. If anything, a Third Circuit

  decision on 11 U.S.C. § 510(b) subordination is years away.

         12.     Lupian v. Joseph Cory Holdings, LLC, 2017 WL 1483313 (D.N.J. Apr. 24,

  2017), unlike this case, involved the District Court’s certification of an appeal of an

  interlocutory order to the Third Circuit. In contrast, this Court denied the Trustee’s application

  for direct certification. Halprin v. Verizon Wireless Servs. LLC, 2008 WL 11510572 (D.N.J.

  Aug. 25. 2008) involved a “temporary pause” (Motion, p. 8) in the litigation. Much to the

  contrary, the Motion seeks an indefinite stay.

         13. In sum, nothing is served by staying the Adversary beyond the Trustee’s and his

  counsel’s desire to reduce chapter 7 administrative expense in preparing for trial. That desire

  does not meet the burden of establishing cause for the extraordinary remedy of the stay sought.

  The Trustee sued Discover, and if he seeks to eliminate the cost of that endeavor, he is free to

  dismiss the Amended Complaint. Short of that, the Trustee is obligated to litigate.

         WHEREFORE, Discover respectfully requests that this Court deny the Motion and

  enter a scheduling order in the Adversary setting a discovery and trial schedule so that this

  matter may be resolved on an expeditious basis.

  Dated: March 4, 2021

                                          GIBBONS P.C.


                                          By:
                                                   Dale E. Barney

                                                   Counsel for Discover Growth Fund, LLC




                                                   -5-
                                                                              2792080.1 115785-100485
